Exhibit 10.1

FORM OF SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENTS BETWEEN

NEWPORT FEDERAL SAVINGS BANK AND CAROL R. SILVEN, KEVIN M. MCCARTHY, NINO

MOSCARDI, BRUCE A. WALSH AND RAY D. GILMORE, II

On March 31, 2007, Newport Federal Savings Bank entered into supplemental
executive retirement agreements with Ms. Silven and Messrs. McCarthy, Moscardi,
Walsh and Gilmore that are substantially identical to the attached Form of
Supplemental Executive Retirement Agreement, except that the annual supplemental
retirement benefit provided for in Section 1 of the agreements is $20,000 for
Ms. Silven, $25,000 for Messrs. Gilmore, Moscardi and Walsh, and $50,000 for
Mr. McCarthy. In addition, under Section 2 of Mr. Walsh’s agreement, he may
receive partial payments upon retirement after age 55, but before age 65. The
early retirement payment schedule provided under Section 2 of the agreement with
Mr. Walsh is as follows:

 

Age at Early Retirement

or Termination

  

% of Normal

Retirement Pension

Less than 55

     0%

55

   70%

56

   73%

57

   76%

58

   79%

59

   82%

60

   85%

61

   88%

62

   91%

63

   94%

64

   97%



--------------------------------------------------------------------------------

This replaces in its entirety the Supplemental Executive Retirement Agreement
dated June 20, 2003.

SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT

THIS AGREEMENT, made and entered into this 31st day of March, 2007 (hereinafter
the “Effective Date”), by Newport Federal Savings Bank, (hereinafter referred to
as the “Bank”), a bank organized and existing under the laws of Rhode Island,
and                                      (hereinafter referred to as the
“Employee”).

WHEREAS, the Employee has performed his/her duties in an efficient and capable
manner; and

WHEREAS, the Bank is desirous of retaining the services of the Employee and
rewarding him/her for his/her performance and his/her career with the Bank; and

WHEREAS, to retain the services of the Employee and to reward him/her for
his/her performance and career with the Bank, the Board of Directors has agreed
to provide the Employee with a supplemental retirement benefit as described in
this Agreement.

NOW, THEREFORE, for the value received and in consideration of the mutual
covenants contained herein, the parties agree as follows:

 

1. Normal Retirement Supplemental Pension

Upon the Employee’s retirement on or after attaining age sixty-five
(65) (hereafter “Normal Retirement Age”), the Bank shall pay the Employee a
supplemental annual pension benefit equal to $                     payable in
equal monthly installments, commencing with the first month after the Employee’s
retirement, and continuing for a period of fifteen (15) years.

 

2. Early Retirement or Termination

If the Employee retires or his/her employment with the Bank is otherwise
terminated without cause after attaining age 60 and prior to attaining Normal
Retirement Age, and the Employee has completed at least ten (10) years of
service, then the Bank will pay the Employee a supplemental pension payable in
equal monthly installments, commencing with the first month after such early
retirement or termination, and continuing for 15 years, in an amount as
indicated on the following schedule:

 

Age at Early Retirement
or Termination

   % of Normal
Retirement Pension

Less than 60

     0%

60

   50%

61

   60%

62

   70%

63

   80%

64

   90%

Should the Employee be terminated for cause or should be engaged in competitive
activity, all supplemental annual pension benefits under the Agreement shall be
forfeited.

Termination for cause shall mean the Employee’s deliberate dishonesty with
respect to the Bank or any subsidiary or affiliate thereof; conviction of a
crime involving moral turpitude; or gross and willful failure to perform [other
than on account of a medically determinable disability which renders the
Employee incapable of performing such services] a substantial portion of the
Employee’s duties and responsibilities as an officer of the Bank, which failure
continues for more than thirty days after written notice given to the Employee
pursuant to a two-thirds vote of all of the members of the Board then in office,
such vote to set forth in reasonable detail the nature of such failure.



--------------------------------------------------------------------------------

Competitive activity by the employee shall mean that during the Employee’s
employment by the Bank or within two (2) years following his or her termination
from service, the Employee directly or indirectly:

(i) engages, as an individual proprietor, partner, stockholder, officer,
employee, director, consultant, joint venturer, investor, lender, or in any
other capacity whatsoever (except as the holder of less than two percent (2%) of
the total outstanding stock of a publicly-held Bank), in any business
concurrently being carried out by the Bank anywhere within the Bank’s primary
market areas at the time of such activity by the Employee; or

(ii) recruits, solicits, or induces, or attempts to induce, any employee or
employees of the Bank to terminate their employment with, or otherwise cease any
relationship with the Bank; or solicits, diverts, takes away, or attempts to
divert or take away, any business of any of the clients, customers or accounts,
or prospective clients, customers or accounts, of the Bank which were contacted,
solicited or served by the Employee, or were directly or indirectly under the
Employee’s responsibility, while the Employee was employed by the Bank.

(iii) solicits, diverts, takes away, or attempts to divert or take away, any
business of any of the clients, customers or accounts, or prospective clients,
customers or accounts of the Bank which were contacted, solicited or served by
the Employee or were directly or indirectly under the Employee’s responsibility,
while the Employee was employed by the Bank.

 

3. Death or Disability

 

  a. Upon the death of the Employee while still actively employed, the
Employee’s designated beneficiary shall receive an annual survivor benefit equal
to the benefits as outlined in Sections 1 or 2, payable in equal monthly
installments, commencing with the first month after such death, and continuing
for a period of fifteen (15) years.

 

  b. Upon the death of the Employee while receiving any supplemental pension
benefit payments as provided in this Agreement, the Employee’s designated
beneficiary shall receive the remaining equal monthly payments which would have
been due the Employee.

 

  c. If the Employee ceases employment because of permanent disability, the
Employee will be treated as actively employed, for purposes of this Agreement,
while such disability continues. In such event, payments hereunder will commence
upon the Employee’s attainment of Normal Retirement Age in accordance with
Section 1 of this Agreement, or as described under Section 2 of the Agreement.
The Employee will be considered permanently disabled when the Employee is no
longer capable of performing the material aspects of his or her employment
duties for the Bank as a result of physical and/or mental impairment. The
Employee shall be considered to be no longer permanently disabled at such time
as he or she returns to work in a position with responsibilities comparable to
those inherent in the position in which he or she was employed on the date he or
she became permanently disabled.

In the event there is a disagreement as to whether the Employee is permanently
disabled, the Bank and the Employee (or his or her physical representative) each
shall select a physician. If the physicians are in disagreement, they shall
select a third physician. A majority opinion of the three physicians as to
disability shall be binding on all of the parties hereto.

 

  d. If the Employee shall have failed to make an effective designation of
beneficiary in writing, or if the individual or individuals so designated shall
die prior to receiving all payments required to be made to them hereunder and
there is no designated alternate beneficiary, then in such event the remaining
payments shall be made first to the Employee’s surviving spouse, second the
Employee’s surviving children, equally per stirpes if there is no surviving
spouse, and finally to the estate of the Employee if there are neither a
surviving spouse nor surviving children. The Employee shall have the right at
all times to revoke or change his/her beneficiary designation by completing a
new designation in writing.



--------------------------------------------------------------------------------

4. Assignment

Except as otherwise provided herein, it is understood that neither the Employee,
nor any person designated by him/her pursuant to this Agreement, shall have any
right to commute, sell, assign, transfer or otherwise convey the right to
receive payments to be made hereunder, which payments and the right thereto are
expressly declared to be non-assignable and non-transferable. If such assignment
or transfer is attempted, the Bank may disregard it and continue to discharge
its obligations hereunder as though such assignment or transfer were not
attempted.

 

5. Independent Arrangement

The benefits payable under this Agreement shall be independent of, and in
addition to, any other agreement which may exist from time to time between the
parties hereto, or any other compensation payable by the Bank to the Employee.
This Agreement shall not be deemed to constitute a contract of employment
between the parties hereto, nor shall any provisions hereof restrict the right
of the Bank to discharge the Employee or restrict the right of the Employee to
terminate his/her employment.

 

6. Non-Trust or Fiduciary Obligation

The rights of the Employee under this Agreement (including the right to payment
from the Bank) and of any beneficiary of the Employee or of any other person who
may acquire such rights shall be solely those of an unsecured creditor of the
Bank. The Bank’s obligation to pay the supplemental pension provided for under
this Agreement is an unfunded promise by the Bank.

The Bank may, but need not, set aside or invest funds, to meet its liability
under this Agreement. Title to and beneficiary ownership of any assets, whether
cash, investments, life insurance, or otherwise, which the Bank may purchase or
designate to pay the benefits described hereunder shall at all times remain in
the Bank, and the Employee shall have no property interest whatsoever in any of
these assets or any other assets of the Bank.

Any insurance policy on the life of the Employee or any other asset acquired by
the Bank in connection with the obligations assumed by it hereunder shall not be
deemed to be held under any trust for the benefit of the Employee or his/her
beneficiaries or to be security for the performance of the obligations of the
Bank, but shall be, and remain, a general, unpledged, unrestricted asset of the
Bank.

Nothing contained in the Agreement and no action taken pursuant to the
provisions of the Agreement shall create or be construed to create a trust of
any kind, or a fiduciary relationship between the Bank and the Employee or
his/her beneficiaries. Any funds which may be invested under this Agreement
shall continue for all purposes to be a part of the general funds of the Bank,
and no person, other than the Bank, shall, by virtue of the provisions of this
Agreement, have any interest in such funds.

 

7. Change in Control

 

  a. If the Employee’s employment with the Bank is involuntarily terminated
within two years after a change in control of the Bank, payment hereunder will
commence immediately in monthly amounts equal to the amount which would have
been payable as if the Employee were employed until Normal Retirement Age.

 

  b.

Change in control shall be deemed to have occurred at such time as (1) the Bank
is converted from a mutual savings bank to an entity which issues stock and is
owned by its shareholders, (2) individuals who, as of the beginning of any
twenty-four (24) month period, constitute Board of Directors (“Incumbent Board”)
cease for any reason to constitute at least a majority of the Board of
Directors, provided that any individual becoming a Director subsequent to the
beginning of such period whose election or nomination for election was approved
by a vote of at least a majority of the Directors



--------------------------------------------------------------------------------

 

then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, (3) a merger, consolidation,
acquisition or other corporate transaction occurs that has the effect of
transferring a controlling influence over management of the Bank to a natural
person, corporate or other business entity other than its current management or
Directors, or (4) a completed liquidation or dissolution of the Bank or sale or
other disposition of all or substantially all of the assets of the Bank is
consummated, other than to individuals or entities who were the beneficial
owners of the Bank immediately prior to such sale or disposition.

 

8. Arbitration

Any controversy or claim arising out of or relating to the Agreement, or the
breach thereof, or any failure to agree where agreement of the parties is
necessary pursuant hereto, including the determination of the scope of this
agreement to arbitrate, shall be resolved by the following procedures:

 

  a. The parties agree to submit any dispute to final and binding arbitration
administered by the American Arbitration Association (the “AAA”), pursuant to
the Commercial Arbitration Rules of the AAA as in effect at the time of
submission. The arbitration shall be held in Providence, Rhode Island before a
single neutral, independent, and impartial arbitrator (the “Arbitrator”).

 

  b. Unless the parties have agreed upon the selection of the Arbitrator before
then, the AAA shall appoint the Arbitrator within thirty (30) days after the
submission to AAA for binding arbitration. The arbitration hearings shall
commence within fifteen (15) days after the selection of the Arbitrator. Each
party shall be limited to two pre-hearing depositions each lasting no longer
than two (2) hours. The parties shall exchange documents to be used at the
hearing no later than ten (10) days prior to the hearing date. Each party shall
have no longer than three (3) hours to present its position, and the entire
proceedings before the Arbitrator shall be on no more than two (2) hearing days
within a two week period. The award shall be made no more than ten (10) days
following the close of the proceeding. The Arbitrator’s award shall not include
consequential, exemplary, or punitive damages. The Arbitrator’s award shall be a
final and binding determination of the dispute and shall be fully enforceable in
any court of competent jurisdiction. Except in a proceeding to enforce the
results of the arbitration, neither party nor the Arbitrator may disclose the
existence, content, or results of any arbitration hereunder without the prior
written consent of both parties.

 

9. Taxes

 

  a. The Bank shall have the right to deduct from all amounts to be paid by the
Bank to the Employee under the Agreement any taxes required by law to be
withheld.

 

  b. The Employee should consult his/her own legal and tax advisors concerning
personal tax consequences of being eligible for, and receiving benefit payments
under, the Agreement.

 

10. IRS Section 409A

The Bank intends in good faith that this plan comply with Internal Revenue Code
Section 409A. To the extent any provision of this plan is deemed inconsistent
with that section, said provision is hereby expunged and the plan shall be
deemed amended to comply with said law and the Bank shall take such steps as to
amend the plan so that it complies in form with Section 409A.



--------------------------------------------------------------------------------

11. Miscellaneous Provisions

 

  a. This Agreement shall be binding upon and inure to the benefit of any
successor of the Bank and any such successor shall be deemed substituted for the
Bank under the terms of this Agreement.

 

  b. This instrument contains the entire Agreement of the parties. It may be
amended only by a writing signed by both of the parties hereto.

 

  c. This Agreement shall be governed and construed in accordance with the law
of the State of Rhode Island.

 

  d. The benefits provided by the Bank to the Employee pursuant to this
Agreement are in the nature of a fringe benefit and shall in no event be
construed to affect or limit the Employee’s current or prospective salary
increases, cash bonuses or profit-sharing distributions or credits or his right
to participate in or be covered by any qualified or non-qualified pension,
profit-sharing, group, bonus or other supplemental compensation or fringe
benefit plan.

 

  e. The Plan Administrator shall be the Chairman of the Board or his/her
designee. In the event a dispute arises over benefits payable under this
Agreement and benefits are not paid to the Employee (or to his estate in the
case of the Employee’s death) and such claimants feel they are entitled to
receive such benefits, then a written claim must be made to the Plan
Administrator within sixty (60) days from the date payments are refused. The
Plan Administrator shall review the written claim and if the claim is denied, in
whole or in part, it shall provide in writing within sixty (60) days of receipt
of such claim its specific reasons for such denial, reference to the provisions
of the Agreement upon which the denial is based and any additional material or
information necessary to perfect the claim. Such written notice shall further
indicate the additional steps to be taken by claimants if a further review of
the claim denial is desired. A claim shall be deemed to have been denied if the
Plan Administrator fails to take any action within the aforesaid sixty-day
period.

If claimants desire a second review they shall notify the Plan Administrator in
writing within ninety (90) days of the first claim denial. Claimants may review
this Agreement or any documents relating thereto and submit any written issues
and comments they may feel appropriate. In its sole discretion, the Plan
Administrator shall then review the second claim and provide a written decision
within sixty (60) days of receipt of such claim. This decision shall likewise
state the specific reasons for the decision and shall include reference to
specific provisions of this Agreement upon which the decision is based.

IN WITNESS WHEREOF, the parties have hereunto set their hands and seals, the
Bank by it duly authorized representative, on the day and year first above
written.

 

    Employee     Authorized Representative



--------------------------------------------------------------------------------

BENEFICIARY STATEMENT

I,                                                   hereby name as a
beneficiary under the Supplemental Executive Retirement Agreement dated
                        , 2007 as follows:

 

Primary:        /        Name     Relationship   Secondary:        /        Name
    Relationship

 

Signed:      Dated:     